DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The application, 17/217,770, is a divisional of US 15/500,090 filed January 30, 2017, which is a 371 of PCT/IB2015/001273 filed July 29, 201 and claims foreign priority to PCT/IB2014/001428 filed July 30, 2014.
Receipt is acknowledged of a certified copy of PCT/IB2014/001428 as required by 37 CFR 1.55 in US App. 15/500,090. Receipt is also acknowledged of a copy of the WIPO publication of PCT/IB2015/001273, WO 2016/016707.
Claim 19 lines 1-2 “a diffusible hydrogen content below 0.16 ppm is obtained in the sheet” is afforded a priority date of the filing of this application, March 30, 2021. While it is an originally filed claim in US App No. 17/217,770, this limitation is not supported by the parent application, US App. No. 15/500,090. The parent provides support for a diffusible hydrogen content below 0.16 ppm on a hot stamped and press hardened part (in the PG Publication of 15/500,090, US 2017/0253941, see [0050], [0051], [0054], [0089], [0091], [0092], [0117], Figs. 3, 4, 7). A hot stamped and press hardened part is different from “the sheet” of claim 19. The antecedent basis for “the sheet” refers to what is supplied to the hot stamping process. The hot stamping process obtains a part hardened by martensitic transformation.
Response to Restriction Election
Applicant’s election without traverse of Species III and Species III-A, claims 4-8 and 10-19, in the reply filed on October 24, 2022 is acknowledged.
Claims 1-3 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Objection
Claim 14 is objected to because of the following informalities:  
Inconsistent language. Claim 14 lines 1-2 recite “the chemical composition thereof comprises, by weight”. The other dependent claims that further limit the chemical composition of claim 4, such as claim 13 lines 1-2 recite “the chemical composition includes, by weight:”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 19 lines 1-2 “a diffusible hydrogen content below 0.16 ppm is obtained in the sheet” fails to comply with the enablement requirement.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In claim 19 the antecedent basis for “the sheet” refers back to the sheet that is supplied and cut for the hot stamping process (claim 4 lines 2 and 29-35). In contrast, the amount of direction provided by the inventor and the existence of working examples only supports a diffusible hydrogen content of 0.16 ppm or less for a hot stamped and/or press hardened part. 
Applicant’s specification recites the following with respect to a diffusible hydrogen content of 0.16 ppm or less:
[0049] “Figure 3 shows the diffusible hydrogen content measured on hot stamped and press hardened parts…” (Emphasis added.)
[0050] “Figure 4 shows the diffusible hydrogen content measured on hot stamped and press hardened parts…” (Emphasis added.)
[0087] “The inventors have therefore sought means with which to lower the diffusible hydrogen content over a hot stamped part to a very low level, i.e., less than or equal to 0.16 ppm.” (Emphasis added.)
[0089] “Figure 3, established for press hardened parts” (Emphasis added) shows “A diffusible hydrogen content below 0.16 ppm…” (Emphasis added.)
[0090] “In Figure 4, concerning the same press hardened parts,…the diffusible hydrogen content below 0.16 ppm was achieved…” (Emphasis added.)
[0111] “These blanks were next hot stamped” and “The diffusible hydrogen values on the resulting parts were then measured…” (Emphasis added.)
Further, the state of the prior art indicates hydrogen diffusibility of steel is dependent on microstructure. The microstructure of the “the sheet” is different from that of the press hardened martensitic part. The processing of the steel also influences the amount of hydrogen that diffuses into the steel. The processing for the hot stamped and press hardened part includes heating, transferring, hot stamping, and holding steps relative to the processing for “the sheet”. The differences in both microstructure and processing of “the sheet” and the hot stamped and press hardened part contribute to differences in the hydrogen diffusibility. Therefore, claim 19 lacks enablement for a diffusible hydrogen content below 0.16 ppm in the sheet.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lines 22-25 “reheating the intermediate product…” and “hot rolling the intermediate product” render the claim indefinite. It appears that both the reheating and hot rolling are performed on the same “intermediate product”. However after reheating the intermediate product is a reheated intermediate product, which is different from an intermediate product. It is unclear how multiple process steps (i.e. reheating and hot rolling) can be performed on one object, where a process step changes the object. For the purpose of examination claim 4 will be given the broadest reasonable interpretation of requiring reheating and hot rolling on “the intermediate product” as claimed such that they can be performed in any order.
Claim 4 lines 30-33 “heating the blank”, “transferring the blank”, and “hot stamping the blank” render the claim indefinite. They all require different process steps on the same blank. Once heated the blank is a heated blank. Once transferred the blank is a transferred blank. It is unclear how multiple process steps (i.e. heating, transferring, and hot stamping) can be performed on one object, where a process step changes the object. For the purpose of examination claim 4 will be given the broadest reasonable interpretation of heating the blank, transferring the heated blank, and hot stamping the transferred blank.
Claims 5-8 and 10-19 are rejected as depending from claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihata (JP 2014-015638 machine translation) in view of Brodt (US 2006/0137779). 
	Regarding claims 4 and 5, Nishihata teaches a hot-pressed steel sheet ([0001]) with a composition that falls within the claimed ranges (Table 1 No. 3) manufactured by manufacturing a slab (i.e. casting an intermediate product), heating to 1250°C for 30 minutes (i.e. reheating to 1250 to 1300°C for 20 to 45 minutes), hot-rolling at 900°C or higher (i.e. hot rolling with an end of rolling temperature between 825 and 950°C), holding at 600°C to simulate winding (i.e. coiling between 500 and 750°C), pickling to remove scale (i.e. pickling an oxide layer) ([0049]), heating to 804°C, which is Ac3 point or more so that there is not a part of the steel that is not austenitized ([0042]) (i.e. heating between 810 and 950°C, austenitic structure), transporting (i.e. transferring the blank inside a press), then hot pressing (i.e. hot stamping) ([0051], Table 2) to form a martensite-based structure (i.e. holding the part inside the press to obtain a hardening by martensitic transformation) ([0047]).
Hot-rolling at 900°C or higher ([0049]) overlaps with a hot rolling end of rolling temperature between 825 and 950°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Heating to 804°C ([0051], Table 2) is close to the claimed range of 810 to 950°C such that one of ordinary skill in the art would have expected the prior art to have the same properties as the claimed steel. In support of this, Nishihata teaches this temperature is at the Ac3 point or more so that there is not a part of the steel that is not austenitized (i.e. to obtain a fully austenitic structure in the steel) (Nishihata [0042]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Element 
Claim 4
Claims 7, 8, 10-18
Nishihata Table 1 No. 3
C
0.24 to 0.38
0.32 to 0.36
0.33
Mn
0.40 to 3
0.40 to 0.80
1.62
Si
0.10 to 0.70
0.50 to 0.60
0.10
Al
0.015 to 0.070

0.040
Cr
0 to 2
0.05 to 1.20
0.30-0.50
-
Ni
0.25 to 2
0.30 to 1.20
0.30 to 0.50
0.9
Ti
0.015 to 0.10
<=0.020
0.020 to 0.040
0.025
Nb
0 to 0.060
0.010 to 0.060
0.030 to 0.050
0.05
B
0.0005 to 0.0040
-
0.0021
N
0.003 to 0.010
-
0.0040
S
0.0001 to 0.005
-
0.005
P
0.0001 to 0.025
-
0.010
Ti/N
>3.42
-
6.25
2.6C+Mn/5.3+
Cr/13+Si/15
>= 1.1
-
1.2
Fe
Remainder
-
Balance
Mo
-
0.05 to 0.65
0.15 to 0.25

W
-
0.001 to 0.30

Ca
-
0.0005 to 0.005



Nishihata is silent to cutting the sheet to obtain a blank.
Brodt teaches producing a metallic shaped part ([0002]) by cutting a sheet blank from a coil then forming ([0005], [0011], [0026], [0036], [0047], Fig. 1a).
It would have been obvious to one of ordinary skill in the art in the process of Nishihata to cut a sheet blank from a coil prior to hot press forming because it cuts the steel into a blank that is the size necessary for the forming process (Brodt [0047]).
	Regarding claim 6, Nishihata is silent to deforming the blank by cold stamping after the step of cutting the sheet.
Brodt teaches a method of producing a metallic shaped part ([0002]) by cutting a sheet from a coil and cold-forming (i.e. cold form) the sheet then hot forming ([0011], [0048], [0053]-[0055]).
It would have been obvious to one of ordinary skill in the art in the process of Nishihata to cold form (i.e. cold stamp) before hot pressing because there is no need for final trimming since the part margins are only changed slightly during hot forming for adaptation or correction (Brodt [0012]), the blank is in a soft (unhardened) state and can be trimmed by conventional methods (Brodt [0013]), the wear on the hot-forming tool is considerably reduced (Brodt [0014]), and a multistage deep-drawing method is possible such that complex part geometries can be shaped (Brodt [0016]).
Regarding claim 7, Nishihata teaches 0.13% Mo (Table 1 No. 3).
Regarding claim 10, the example composition of Nishihata is silent to 0.50 to 0.60% Si.
Nishihata teaches 0.01 to 0.5% Si ([0031]).
It would have been obvious to one of ordinary skill in the art in the example of Nishihata for the Si content to be 0.01 to 0.5% because within this range Si enhances hardenability and ensures stable strength after hot pressing without unnecessarily increasing cost ([0031]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, the example composition of Nishihata is silent to 0.30 to 0.50% Cr.
Nishihata teaches 0.01 to 0.5% Cr ([0031]).
It would have been obvious to one of ordinary skill in the art in the example of Nishihata for the Cr content to be 0.01 to 0.5% because within this range Cr enhances hardenability and ensures stable strength after hot pressing without unnecessarily increasing cost ([0031]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Nishihata teaches 0.9% Ni (Table 1 No. 3).
Regarding claim 13, the example composition of Nishihata is silent to 0.30 to 0.50% Ni.
Nishihata teaches preferably 0.1 to 1.0% Ni ([0033]).
It would have been obvious to one of ordinary skill in the art in the example of Nishihata to include 0.1 to 1.0% Ni because within this range hardenability is improved, stable strength is secured after hot pressing, cleavage fracture strength is improves, toughness is improved, and delayed fracture resistance is improved without saturated the effect and increasing the cost ([0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 14, the example composition of Nishihata is silent to less than or equal to 0.020 % Ti.
Nishihata teaches Ti is 3.42N + 0.001 to 3.42N+0.5 ([0032]), where N is 0.0001 to 0.01% ([0031]). 
It would have been obvious to one of ordinary skill in the art in the example of Nishihata for the N content to be 0.0001 to 0.01% and the Ti content to be 3.42N+0.001 to 3.42N+0.5 because within this range N enhances hardenability and ensures stable strength after hot pressing without unnecessarily increasing cost ([0031]) and Ti fixed N without generating precipitating and deteriorating toughness ([0032]). Therefore, Ti is 0.001 to 0.53. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 15, Nishihata teaches 0.025% Ti (Table 1 No. 3).
Regarding claim 16, the example composition of Nishihata is silent to 0.15 to 0.25% Mo.
Nishihata teaches 0.01 to 1% Mo ([0031]).
It would have been obvious to one of ordinary skill in the art in the example of Nishihata for the Mo content to be 0.01 to 1% because within this range the hardenability of the steel is enhanced and stable strength after hot pressing is ensured without unnecessarily increasing cost ([0031]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 17, Nishihata teaches 0.05% Nb (Table 1 No. 3).
Regarding claim 18, Nishihata teaches 0.05% Nb (Table 1 No. 3).
Regarding claim 19, the composition (Nishihata Table 1 No. 3) and process (Nishihata [0042], [0047], [0049], [0051]) of the prior art are substantially similar to that claimed. It appears that the properties of the product are substantially similar, including a diffusible hydrogen content below 0.16 ppm. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihata (JP 2014-015638 machine translation) as applied to claim 4 above, and further in view of Abe (JP 2006-037130 machine translation).
In the event it is determined that the claimed diffusible hydrogen content is not rendered obvious by the teachings of Nishihata, then the below rejection is applied.
Regarding claim 19, Nishihata is silent to the diffusible hydrogen content.
Abe teaches a steel sheet manufactured by pressing at high temperature ([0001]) with a diffusible hydrogen content of 0.3 ppm or less (Abstract, [0014], Fig. 1).
It would have been obvious to one of ordinary skill in the art in the steel of Nishihata for the diffusible hydrogen content to be 0.3 ppm or less because then the steel sheet is easily prevent from being cracked due to hydrogen after post-processing (Abe [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 4-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekido (JP 2013-227614) in view of Hayashi (JP 2014-040628 machine translation) and Brodt (US 2006/0137779).
Regarding claims 4 and 5, Sekido teaches a composition for a steel that overlaps with that claimed ([0009], [0013]-[0026]) manufactured by casting a slab (i.e. casting an intermediate product) ([0031]), hot rolling with a normal range and a finish temperature of Ar3 or more (i.e. hot rolling with an end of rolling temperature, ERT, between 825 and 950°C), winding at 400 to 750°C (i.e. coiling between 500 and 750°C) ([0032]), heating to an austenite region of Ac3 or higher (i.e. heating to a temperature between 810 and 950°C to obtain a fully austenitic structure in the steel), molding in a press die (i.e. transferring the blank inside a press, hot stamping the blank to obtain a part), then cooling by hot press ([0034], [0035]) to form martensite (i.e. holding the part inside the press to obtain a hardening by martensitic transformation) ([0036]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element 
Claim 4
Claims 7, 8, 
10-18
Sekido Teaching
Sekido Citation
C
0.24 to 0.38
0.32 to 0.36
0.25 to 0.35
[0013]
Mn
0.40 to 3
0.40 to 0.80
0.25 to 3.50
[0015]
Si
0.10 to 0.70
0.50 to 0.60
0.05 to 1.00
[0014]
Al
0.015 to 0.070
-
0.005 to 0.300
[0018]
Cr
0 to 2
0.05 to 1.20
0.30-0.50
0.001 to 3.000
[0022]
Ni
0.25 to 2
0.30 to 1.20
0.30 to 0.50
0.005 to 2
[0023]
Ti
0.015 to 0.10
<=0.020
0.020 to 0.040
0.001 to 0.050
[0019]
Nb
0 to 0.060
0.010 to 0.060
0.030 to 0.050
0.005 to 0.500
[0025]
B
0.0005 to 0.0040
-
0.0002 to 0.0050
[0020]
N
0.003 to 0.010
-
0.001 to 0.0040
[0021]
S
0.0001 to 0.005
-
0.05 or less
[0017]
P
0.0001 to 0.025
-
0.015 or less
[0016]
Ti/N
>3.42
-
0.25 to 50
-
2.6C+Mn/5.3+
Cr/13+Si/15
>= 1.1
-
0.7 to 1.9
-
Fe
Remainder
-
Balance
[0009]
Mo
-
0.05 to 0.65
0.15 to 0.25
0.05 to 0.50
[0026]
W
-
0.001 to 0.30
-
-
Ca
-
0.0005 to 0.005
0.0005 to 0.05
[0024]


	Sekido is silent to reheating between 1250 and 1300°C for a hold time between 20 and 45 minutes.
	Hayashi teaches a steel sheet for hot pressing ([0001]) manufactured by casting ([0071]), heating to 1100 to 1300°C ([0050]) and holding for 10 minutes to preferably 5 hours prior to hot rolling ([0051]).
It would have been obvious to one of ordinary skill in the art in the process of Sekido to heat the slab to 1100 to 1300°C and hold for 10 minutes to preferably 5 hours prior to hot rolling because it puts the Ti or the like in a solid solution during hot rolling and it suppresses excessive scale loss (Hayashi [0050], [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Sekido is silent to pickling an oxide layer formed during the casting, reheating, hot rolling, and coiling steps.
Hayashi teaches a steel sheet for hot pressing ([0001]) manufactured by hot rolling ([0050]-[0052]), winding (i.e. coiling) ([0053]), then pickling ([0054]).
It would have been obvious to one of ordinary skill in the art in the process of Sekido to pickle after hot rolling to remove scale (Hayashi [0054]).
Sekido is silent to cutting the sheet to obtain a blank.
Brodt teaches producing a metallic shaped part ([0002]) by cutting a sheet blank from a coil then forming ([0005], [0011], [0026], [0036], [0047], Fig. 1a).
It would have been obvious to one of ordinary skill in the art in the process of Sekido to cut a sheet blank from a coil prior to hot press forming because it cuts the steel into a blank that is the size necessary for the forming process (Brodt [0047]).
Regarding claim 6, Sekido is silent to deforming the blank by cold stamping after the step of cutting the sheet.
Brodt teaches a method of producing a metallic shaped part ([0002]) by cutting a sheet from a coil and cold-forming (i.e. cold form) the sheet then hot forming ([0011], [0048], [0053]-[0055]).
It would have been obvious to one of ordinary skill in the art in the process of Sekido to cold form (i.e. cold stamp) before hot pressing because there is no need for final trimming since the part margins are only changed slightly during hot forming for adaptation or correction (Brodt [0012]), the blank is in a soft (unhardened) state and can be trimmed by conventional methods (Brodt [0013]), the wear on the hot-forming tool is considerably reduced (Brodt [0014]), and a multistage deep-drawing method is possible such that complex part geometries can be shaped (Brodt [0016]).
Regarding claim 7, Sekido teaches 0.05 to 0.50% Mo ([0026]) and 0.0005 to 0.05% Ca ([0024]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Sekido teaches 0.25 to 0.35% C ([0013]), 0.25 to 3.50% Mn ([0015]),  and 0.001 to 3.000% Cr ([0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 10, Sekido teaches 0.05 to 1.00% Si ([0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Sekido teaches 0.001 to 3.000% Cr ([0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 12 and 13, Sekido teaches 0.005 to 2% Ni ([0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 14 and 15, Sekido teaches 0.001 to 0.050% Ti ([0019]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 16, Sekido teaches 0.05 to 0.50% Mo ([0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 17 and 18, Sekido teaches 0.005 to 0.500% Nb ([0025]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 19, the prior art teaches a composition (Sekido [0009], [0013]-[0026]) and process (Sekido [0031]-[0036]; Hayashi [0050]-[0054]; Brodt [0005], [0011], [0026], [0036], [0047], Fig. 1a) that is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to that claimed, including having a diffusible hydrogen content below 0.16 ppm.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sekido (JP 2013-227614) in view of Hayashi (JP 2014-040628 machine translation) and Brodt (US 2006/0137779) as applied to claim 4 above, and further in view of Abe (JP 2006-037130 machine translation).
In the event it is determined that the claimed diffusible hydrogen content is not rendered obvious by the teachings of Sekido in view of Hayashi and Brodt, then the below rejection is applied.
Regarding claim 19, Sekido is silent to the diffusible hydrogen content.
Abe teaches a steel sheet manufactured by pressing at high temperature ([0001]) with a diffusible hydrogen content of 0.3 ppm or less (Abstract, [0014], Fig. 1).
It would have been obvious to one of ordinary skill in the art in the steel of Sekido for the diffusible hydrogen content to be 0.3 ppm or less because then the steel sheet is easily prevent from being cracked due to hydrogen after post-processing (Abe [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Hayashi (JP 2014-040628 machine translation) 
Hayashi teaches a steel sheet for hot pressing ([0001]) with a composition that overlaps with that claimed ([0026]-[0040]) manufactured by melting and continuously casting to form a slab ([0071]), heating to 1100 to 1300°C (i.e. reheating to 1250 to 1300°C) ([0050]) for preferably 30 minutes to 5 hours (i.e. reheating for a hold time between 20 and 45 minutes) ([0051]), rolling completion temperature of 800 to 1000°C (i.e. end of rolling temperature, ERT< between 825 and 950°C) ([0052]), coiling of 400 to 700°C (i.e. coiling between 500 and 750°C) ([0053]), pickling for scale removal (i.e. pickling an oxide layer) ([0054]), and hot pressing of the steel sheet ([0068]). Hayashi teaches 0.050 to 0.40% Ti ([0033]) and 0.01% or less N ([0034]), both which overlap with that claimed. Therefore, the Ti/N ratio also overlaps with that claimed.  
Element 
Claim 4
Claims 7, 8, 10-18
Hayashi Teaching
Hayashi Citation
C
0.24 to 0.38
0.32 to 0.36
0.10 to 0.40
[0027]
Mn
0.40 to 3
0.40 to 0.80
1.0 to 3.0
[0029]
Si
0.10 to 0.70
0.50 to 0.60
0.001 to 2.0
[0028]
Al
0.015 to 0.070
-
0.001 to 1.0
[0032]
Cr
0 to 2
0.05 to 1.20
0.30-0.50
0.005 to 1.0
[0036]
Ni
0.25 to 2
0.30 to 1.20
0.30 to 0.50
0.005 to 1.0
[0036]
Ti
0.015 to 0.10
<=0.020
0.020 to 0.040
0.050 to 0.40
[0033]
Nb
0 to 0.060
0.010 to 0.060
0.030 to 0.050
0.003 to 0.4
[0036]
B
0.0005 to 0.0040
-
0.0003 to 0.01
[0039]
N
0.003 to 0.010
-
0.01 or less
[0034]
S
0.0001 to 0.005
-
0.01 or less
[0031]
P
0.0001 to 0.025
-
0.05 or less
[0030]
Ti/N
>3.42
-
See rejection
-
2.6C+Mn/5.3+
Cr/13+Si/15
>= 1.1
-
0.4 to 1.8
-
Fe
Remainder
-
Balance
[0026]
Mo
-
0.05 to 0.65
0.15 to 0.25
0.005 to 1.0
[0036]
W
-
0.001 to 0.30
-

Ca
-
0.0005 to 0.005
0.0003 to 0.01
[0037]


Tanahashi (WO 2012/128225 with citations from US 2014/0004378)
Tanahashi teaches a steel sheet with a composition that overlaps with that claimed ([0050-[0062]) manufactured by casting, hot rolling at 1300°C or less with an ending temperature around 900°C, coiling such as at 600°C, and pickling ([0079], [0099]) followed by hot stamping ([0100]) by holding at 900°C for 10 minutes, sandwiching in a sheet press die, then hot stamping ([0102]).
Element 
Claim 4
Claims 7, 8, 10-18
Tanahashi Teaching
Tanahashi Citation
C
0.24 to 0.38
0.32 to 0.36
0.15 to 0.35
[0050]
Mn
0.40 to 3
0.40 to 0.80
0.3 to 2.3
[0052]
Si
0.10 to 0.70
0.50 to 0.60
0.01 to 1.0
[0051]
Al
0.015 to 0.070
-
0.01 to 0.5
[0054]
Cr
0 to 2
0.05 to 1.20
0.30-0.50
0.01 to 2.0
[0056]
Ni
0.25 to 2
0.30 to 1.20
0.30 to 0.50
0.01 to 5.0
[0062]
Ti
0.015 to 0.10
<=0.020
0.020 to 0.040
0.001 to 0.5
[0057]
Nb
0 to 0.060
0.010 to 0.060
0.030 to 0.050
0.001 to 0.5
[0058]
B
0.0005 to 0.0040
-
0.0005 to 0.01
[0059]
N
0.003 to 0.010
-
0.1 or less
[0055]
S
0.0001 to 0.005
-
0.02 or less
[0053]
P
0.0001 to 0.025
-
0.03 or less
[0053]
Ti/N
>3.42
-


2.6C+Mn/5.3+
Cr/13+Si/15
>= 1.1
-


Fe
Remainder
-
Balance
[0063]
Mo
-
0.05 to 0.65
0.15 to 0.25
0.01 to 1.0
[0060]
W
-
0.001 to 0.30
0.01 to 0.5
[0060]
Ca
-
0.0005 to 0.005
-
-



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735         



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735